 In the Matter OfWHITE STAR LUMBERCOMPANYandLUMBER AND SAW-MILL WORKERS'UNION, LOCAL No. 2834,CHARTERED BY THE UNITEDBROTHERHOOD OF CARPENTERS'AND JOINERSOF AMERICA,AFFILIATEDWITH THE AMERICAN FEDERATION OF LABORCase No. R-1876.-Decided July 13, 1940Jurisdiction:lumber industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives ; refusal to accord recognition to union;contract for undue length of time to which petitioning representative is a partynot asserted as a bar; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees of the Company in and about its logging operation and sawmill atWhites,Washington, excluding supervisory and clerical employees, truckdrivers, and persons employed in the store and Montesano retail yard.Mr. Thomas P. Graham,for the Board.Mr. W. S. Westover,ofWhites, Wash., for the Company.Mr. Howard W. Hedgeock,of Seattle,Wash., for the Lumber andSawmill Workers.Mr. Perry R. Gershon,of Seattle,Wash., for the I. W. A.Mr. William Bonallo,of Aberdeen, Wash., for the Teamsters.Mr. Daniel J. Harrington,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 12, 1940, Lumber and Sawmill Workers Union, Local No.2834, chartered by the United Brotherhood of Carpenters and Joinersof America, affiliated with the A. F. of L., herein called the Lumberand Sawmill Workers, filed with the Regional Director for the Nine-teenth,Region (Seattle, Washington), a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of White Star Lumber Company, a corporation, Whites,Washington, herein called the Company, and requesting an investiga-tion-and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relation's Act,' 49 Stat. 449, herein called the Act.25 N. L.R. B, No. 48.363 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 8 the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act, and Article III,Section 3, of National Labor Relations Board Rules and Regulations-Series 2, as amended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.On May 14 the .Regional Director issued a notice of hearing,' copiesof which were duly served upon the Company; upon the Lumberand Sawmill Workers; and also upon International Brotherhood ofTeamsters, Chauffeurs, Stablemen and Helpers of America, Local No.699, herein called the Teamsters," and International Woodworkers ofAmerica, Local No. 22, herein called the I.W. A., both labororganizations claiming to represent employees directly affected by theinvestigation?Pursuant to the notice a hearing was held on June 6 at Montesano,Washington, before Thomas P. Graham, the Trial Examiner dulydesignated by the Board.The Board, the Company, the Lumber andSawmill Workers, the I. W. A., and the Teamsters were representedby counsel or their representatives and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On June 22 the Lumber and Sawmill Workers submitted a brief,which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWhite Star Lumber Company is a Washington corporation, withan office and place of business at Whites, Washington. It is en-gaged in the logging, production, sale, and distribution of lumber.In connection with its business, the Company owns and operatesa sawmill at Whites, Washington, and conducts logging operationsabout 6 miles distant therefrom. It produces annually about 21,-000,000 feet of lumber having a sale value of about $400,000, f. o. b.'The noticeof heating was dated March14, 1940.Atthe hearing the Trial Examineron his own motion amended the date to readMay 14, 19402Notice of hearing was also served uponGrays willapaHarbors District Council No. 3,Internationalwoodworkersof AmericaThat labor organization neither appeared at theheating nor otherwise participated in the proceedings WHITE STAR LUMBER COMPANY365Whites.Approximately 90 per cent of all lumber sold by theCompany is shipped from Whites to destinations outside the StateofWashington.Its principal customers are located in the MiddleWest.The Company concedes that its business and operations affectcommerce, within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDLumber and Sawmill Workers' Union, Local No. 2834, is a localofUnited Brotherhood of Carpenters and Joiners of America, alabor organization affiliated with the American Federation of Labor.InternationalWoodworkers of America,Local No. 22,is a local ofInternationalWoodworkers of America,a labor organization affili-ated with Congress of Industrial Organizations.Both the Lumberand Sawmill Workers and the I. W. A. admit to membership em-ployees of the Company engaged in sawmill and logging operations.InternationalAssociation of Teamsters, Chauffeurs, Stablemenand Helpers of America,Local No. 699, is a local of InternationalAssociation of Teamsters,Chauffeurs,Stablemen and Helpers ofAmerica, a labor organization affiliated with American Federationof Labor, admitting to its membership truck drivers employed bythe Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 24, 1937, the Company and the Lumber and Saw-millWorkers entered into a collective labor contract in which theCompany recognized the Lumber and Sawmill Workers as its em-ployees' "sole collective bargaining agency, except for those employeeswho may be members of other Unions recognized by the AmericanFederation of Labor in the production of lumber." The contractprovided for wages, hours of service, and other working conditionsof employees of the Company.It contained no specified term forits duration, but provided that "if either party desires to,terminateor amend this agreement, it shall give at least thirty days writtennotice prior to such termination."This contract is still in effect.In February or March 1940affiliates ofboth the Lumber and Saw-millWorkers and the I. W. A. were attempting to bargain collec-tively on an industry-wide basis with employers in the, lumber indus-try.At that time, in order to be in a position to initiate negotia-tionswith the Company for a revision of the above-mentionedcontract in the light of any terms which might be reached in theindustry-wide bargaining, and for a closed shop, the Lumber andSawmillWorkers requested the Company to amend the,contractby eliminating the requirement of 30 days'written notice for amend- 366DECISIONS OF -NATIONAL LABOR RELATIONS BOARDment.The Company replied that it would not negotiate with the Lum-ber and Sawmill Workers in any respect as the bargaining represent-ative of its employees, for the reason that the I. W. A. was thenclaiming to represent a majority of its employees.The Lumber andSawmillWorkers then filed its petition herein for a determinationof representatives of the Company's employees.On the, same day,the L W. A. requested the Company to bargain with it as the repre-sentative of employees of the Company.The Company refused thisrequest, likewise, pending action by the Board herein.No contention was made at the hearing that the contract betweenthe Company and the Lumber and Sawmill Workers constituted anyground for the Board not proceeding at the present to an investi-gation and determination of the question which thus had arisenconcerning representation of employees of the Company.The con-tract has been in effect for more than 2 years 3 and is terminable byeither party thereto upon 30 days' written notice.4Moreover, the,Lumber and Sawmill Workers, the labor organization party to thecontract, is the petitioner herein.5We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON 'COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITIn its petition the Lumber and Sawmill Workers alleged that "allproduction and maintenance employees employed by the Company inand about its logging operation and sawmill at Whites, Washington,exclusive of supervisory and clerical employees and truck drivers,"constitute a unit appropriate for the purposes of -collective bargain-ing.At the hearing this unit was further defined as excluding cer-3Matter of Columbia BroadcastingSystem, IncandAmericanCommunications Asso-ciation(formerlyAmerican RadioTelegraphists'Association)8 N. L. R B. 508;MatterofM. & J. Tracy,Inc.andInland Boatmen's Union,12N. L. it. B. 936, andcases therecited.4Matter of The Kentucky Fire Brick CompanyandLocal No.510,UnitedBrick & ClayWorkers of America,19 N L. R B. 532.6Matter ofAmerican FranceLine et alandInternational Seamen's Union of America,3 N. L R B. 64. WKITE STAR LUMBERCOMPANY367tain named employees, and their successors, and all employees inthe store and Montesano retail yard of the Company.The employeesthus excluded from the alleged unit are named in Appendix A, madepart hereof.With respect to the appropriateness of this unit, evi-dence was introduced at the hearing concerning the common supervi-sion and proximity of the logging operation and sawmill, thefrequent interchange of employees between them, and the history ofcollective bargaining between the Company and labor organizationscovering employees in both the logging operation and the sawmill.There was no dispute among the parties at the hearing regardingthe appropriateness in general of such a unit.The I.W.A. con-tended, however, that the unit should be extended to include some11 or 12 persons within the work classifications covered by the unitwho, the Company alleges are not its employees., The Lumber andSawmillWorkers and the Company oppose this, contention.We'think the contention without merit.The record shows that thesepersons are employed on a personal venture of W. ,S. Westover, vicepresident and manager of the Company,and are not employees ofthe Company.No satisfactory grounds are shown for including theemployees of another employer in the alleged unit.We find that all production and maintenance employees of theCompany in and about its logging operation and sawmill at Whites,Washington,excluding supervisory and clerical employees, truckdrivers,and persons employed in the store and Montesano retail yardof the Company, specifically all persons named in Appendix A, ortheir successors,constitute a unit appropriate for the purposes ofcollective bargaining, and that said unit will insure to employeesof the Company the full benefit of their right to self-organizationand to collectivebargainingand otherwise effectuate the policies ofthe Act.VI.THE DETERMINATION OF REPRESENTATIVESThe record shows that both the Lumber and Sawmill Workers andthe I.W.A."have enrolled as members and hence represent for col-lective bargaining purposes a substantial number of the employeesof the Company within the unit we have found to be appropriate.Under the circumstances,we are of the opinion and find that thequestion concerning representation which has arisen can best be re-solved by the holding of an election by secret ballot among the em-ployees in the appropriate unit to determine their desireswith regardto representation.Accordingly,we shall direct that an election bysecret ballot be held, subject to such limitations as may be statedin the Direction of Election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following : 368DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of White Star Lumber Company, Whites,Washington, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All production and maintenance employees of the Company inand about its logging operation and sawmill at Whites, Washington,excluding supervisory and clerical employees, truck drivers, andpersons employed in the store and Montesano retail yard of theCompany, specifically all persons named in Appendix A, or theirsuccessors, constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith White Star Lumber Company, Whites, Washington, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director for theNineteenth Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among all production and maintenance em-ployees of the Company in and about its logging operation and saw-mill at Whites, Washington, who were employed by the Companyduring the pay-roll period next preceding the issuance of this Direc-tion, including employees who did not work during such pay-rollperiod because they were ill or on vacation and employees who werethen or have since been temporarily laid off, but excluding employeeswho have since quit or been discharged for cause, and further exclud-ing supervisory and clerical employees, truck drivers, and personsemployed in the store and Montesano retail yard of the Company,specifically those persons listed in Appendix A or their successors,to determine whether they desire to be represented by Lumber andSawmill Workers' Union, Local No. 2834, chartered by the UnitedBrotherhood of Carpenters and Joiners of America, affiliated with theA. F. of L., or by International Woodworkers of America, LocalNo. 22, for the purposes of collective bargaining, or by neither. WHITE STARLUMBER COMPANY369MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Direction of Election.Hilliard,Ellen.Hink, A. C.APPENDIX AClericalLovell, Jeanne.StoreDailey, M. M.Russell, Jack.Forbes, Ella.Supervisory (according to company)Bloomingdale,L. C. (mill sup't.) .Finney, Ted (woods sup't.).Demers, James (scaler-confiden-McKenna, James (truck shop).tial).Vaughan, George H. (yard fore-Dunlap, Earle (bullbuck).man).Elwing, John (shop).Westover, D. L. (shop).Montesano retail yardBergstrom, Otto.McNutt, M. D.Bender, Albert.Wyman, Max.Truck driversBarnes, Art.Geer, Frank.Curtice, Clyde.Murrey, Lloyd.Daniels, Russell.